Citation Nr: 1444859	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in November 2013 to obtain outstanding VA treatment records and for a supplemental VA medical opinion.  These directives have been accomplished, at least as concerning the claim for hearing loss in the left ear, in turn allowing the Board to decide this claim.  But the claim for hearing loss in the right ear requires more development, so the Board is again remanding this part of the claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss pre-existed his service and was not aggravated by his service.


CONCLUSION OF LAW

Entitlement to service connection for left ear hearing loss has not been established.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

A May 2010 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between him and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letter was followed by adequate time for him to submit additional information and evidence in response before initial adjudication of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and associated with the claims file for consideration.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.

A VA examination was performed in September 2010 and an addendum opinion provided in January 2014, following and as a direct result of the Board remanding this claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examination report and addendum opinion are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Procedural Due Process

As already alluded to, the Board remanded this case in November 2013 to obtain outstanding VA treatment records dating back to October 2010 from the Mount Vernon Community-Based Outpatient Clinic (CBOC) and to have a VA compensation examiner clarify and expand on the September 2010 examination findings.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the VA treatment records from the Mount Vernon CBOC have been obtained and associated with the claims file for consideration, and a VA examiner provided the requested addendum opinion in January 2014 that is responsive to the Board's remand directives.  Thus, there has been at least substantial compliance with these remand directives.  See id.


III.  Analysis

The Veteran's claim is based on his contention that his left ear hearing loss resulted from repeated exposure to excessively loud noise and consequent injury (acoustic trauma) during his military service.  But for the following reasons and bases, the Board finds that entitlement to service connection for this claimed disability has not been established.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for these VA-defined chronic diseases, which as mentioned include sensorineural hearing loss as an organic disease of the nervous system, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a ratable disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385, however, establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Id. at 159.  But as the Court also explained in Hensley, a Veteran need not have had sufficient hearing loss during his service, or even during the presumptive period, according to this VA regulation, to qualify for service connection, only instead must currently or at some point since the filing of the claim, assuming it also is shown that his hearing loss is attributable to his service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A current, ratable, left ear hearing loss disability is established.  Specifically, the September 2010 VA audiological examination report reflects that the Veteran had puretone thresholds in the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
60
65
65

His puretone thresholds establish the presence of a current left ear hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  In addition, the examiner diagnosed bilateral sensorineural hearing loss.  Therefore, the first Shedden element has been satisfied; that is, the Veteran has shown he has this claimed disability.

Under the second Shedden element, the evidence must show in-service incurrence or aggravation of a relevant disease or an injury (here, acoustic trauma).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran served as an aircraft engine mechanic in the Air Force.  In his October 2010 Notice of Disagreement (NOD), he explained that he was exposed to traumatic airplane engine noise on a daily basis in this capacity while working on the flight line.  He also stated that he did not have a problem with hearing loss until after being discharged from service.  He does not argue and there is no evidence suggesting that he ever served in combat, thus, the relaxed evidentiary provisions applicable to combat-related injuries do not apply.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Nevertheless, his military occupational specialty (MOS) as an aircraft mechanical engineer likely involved hazardous noise exposure.  Thus, the Board finds it credible that he was exposed to hazardous noise during his service based on his MOS and the circumstances of his service.  Thus, the second Shedden element is satisfied.  See 38 U.S.C.A. § 1154(a). 

Finally, the third Shedden element requires a correlation ("nexus") between the current disability and the injury, i.e., acoustic trauma, during his service.  Shedden, 381 F.3d at 1166-67.  But as will be discussed, while in-service noise exposure is established, the evidence weighs against a relationship between his left ear hearing loss and that noise exposure during his service, as the evidence instead shows that there was hearing loss in this ear even when he began his service (so before that acoustic trauma) that was not, in turn, aggravated by his service, meaning chronically or permanently worsened by his service.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  When the claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the disability underwent an increase in severity during that time (the "presumption of aggravation").  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  The presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The STRs show the Veteran had left ear hearing loss at entry onto active duty.  Specifically, the July 1966 entrance examination report reflects that he had puretone thresholds in his left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15 (0)
10 (0)
10 (0)
/
40 (35)

The puretone threshold level at 3000 Hertz was not recorded.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA standards are represented by the figures in parentheses.  

So after this conversion, the entrance audiogram shows the Veteran had hearing loss in his left ear when entering service of 40 dB at 4000 Hertz.  See 38 C.F.R. § 3.385.  

Therefore, left ear hearing loss was noted even at the time of his enrollment into service, so even before he sustained the acoustic trauma at issue as an aircraft mechanic.  See 38 C.F.R. § 3.304(b) ("only such conditions as are recorded in examination reports are to be considered as noted").  Indeed, even when not converted, the entrance audiogram shows hearing loss at this frequency of 4000 Hertz since 35 dB still well exceeds the 0-20 dB threshold for normal hearing.  See Hensley, 5 Vet. App. at 157.

The burden of proof consequently is on him to show a chronic worsening (i.e., aggravation) of his pre-existing left ear hearing loss owing to his service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If shown to apply, the presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Under § 1153, once a Veteran establishes worsening, "the burden [then] shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096).  But, to reiterate, a mere temporary or intermittent flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Further, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

The Board sees that the STRs include an undated audiogram in graphical form that, according to the September 2010 VA examiner, was the basis for the audiometric findings recorded in the July 1966 entrance examination report given its consistency with such findings.  The graphical markings do appear to correspond roughly with the numbers reflected in the entrance audiogram.  The markings from 500 to 2000 Hertz appear to hover around 0 to 10 dB, then dip down at 3000 Hertz to intersect with the line denoting 20dB (which was not recorded in the entrance examination report) and then descend further to the area between the lines denoting 30 dB and 40 dB.  The entrance examination, as shown above, records 0 dB from 500 to 2000 Hertz and 35 dB at 4000 Hertz, and therefore does indeed appear consistent with the graphical audiogram, as deduced by the VA compensation examiner.  There are no other audiometric recordings in the STRs.  Accordingly, the examiner's finding is supported by the evidence.  The examiner thus converted the graphical audiogram from ASA to ISO-ANSI units to determine the Veteran's puretone threshold levels at entrance.  As clarified in the January 2014 addendum (the September 2010 VA examination report accidentally added an extra puretone threshold level of 0), the converted graphical audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
30
45

While these findings are slightly divergent from the Board's conversion of the entrance audiogram, with 20 dB instead of 15 dB recorded for 500 Hertz and 45 dB instead of 40 dB at 4000 Hertz, they appear roughly in keeping with the graphical audiogram.  For example, the graphical audiogram shows markings at 500 Hertz that intersect with the line denoting 0 dB, but also dipping down to the area between the lines denoting 0 and 10 dB.  Thus, if the examiner interpreted this as showing a puretone threshold of 5 dB rather than 0 dB (as interpreted in the entrance examination), it would be in keeping with a converted threshold of 20 dB (i.e. by adding 15 dB to 5).  

Moreover, and importantly, the examiner's interpretation does not change the Board's basic finding that the Veteran had a hearing loss disability, or at least some hearing loss, at entrance into service given the puretone threshold level of 40 dB or higher at 4000 Hertz.  It also does not affect the determination of whether there was a significant threshold shift, since the changes shown at separation were either the same or improved (as opposed to worsened) when compared with the examiner's conversion of the graphical audiogram or the Board's conversion of the audiometric findings recorded in the entrance examination report. 

Since the Veteran's left ear hearing loss was noted on entry into active service, it is presumed to have been aggravated by his service if the evidence shows that the disability underwent an increase in severity during his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  There is no such indication, however.

There is no suggestion the Veteran's pre-existing left ear hearing loss increased in severity during his service.  More specifically, his May 1970 separation examination report reflects that he had puretone thresholds in his left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
20
30
15

As noted by the VA compensation examiner, the puretone threshold levels were recorded using ISO units and therefore do not need to be converted.  These results show that the puretone threshold level was the same or improved at 500 Hertz-depending on whether it is compared with the audiometric findings recorded in the entrance examination (i.e. 15 dB) or the VA examiner's conversion of the graphical audiogram (i.e. 20 dB)-and also improved at 4000 Hertz (15 dB compared with 40 or 45dB).  Moreover, there was no change at 3000 Hertz, when the VA examiner's converted findings are used as the basis of comparison (as noted above, the entrance examination report did not record the puretone threshold at this frequency).  Although the separation examination also shows some decrease in the Veteran's hearing in the left ear at 1000 and 2000 Hertz, the VA examiner opined that these changes did not indicate a significant threshold shift in the left ear while the Veteran was in service.  Thus, in the absence of an increase of left ear hearing loss during service, the burden is on the Veteran to show aggravation.  See 38 C.F.R. § 3.306(b).

The Veteran has not met his burden of showing aggravation.  In the report of the September 2010 examination and the January 2014 addendum opinion, the VA examiners concluded that the Veteran's pre-existing left ear hearing loss was less likely than not aggravated by his service.  In this regard, the examiners noted the fact that he had experienced a significant amount of pre- and post-service noise exposure (so both before and since his service.  More specifically, he reported using a shotgun for hunting prior to service, working as an automotive technician for many years after service, flying a powered hang glider and riding 12,000 miles on his motorcycle.  In addition, after comparing his entrance audiogram, separation audiogram and September 2010 audiogram, the VA audiologist who provided the January 2014 addendum opinion observed there was not a significant threshold shift in the left ear while the Veteran was in service.  This commenting audiologist also discussed medical research concluding that hearing loss resulting from acoustic trauma is immediate and not progressive and that, once exposure to the noise terminates, hearing loss does not progress beyond age-related changes.  Thus, if the Veteran had experienced hearing loss as a result of his daily exposure to noise while on active duty, it would have shown up on the separation examination report and any hearing loss incurred after service must be due to either exposure to post-service traumatic noises or age-related changes.

The January 2014 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination and as reflected in the treatment records, and is supported by a thorough explanation.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Board has considered the Veteran's statements asserting that his hearing loss was caused by the acoustic trauma in service (versus prior to or since) and that he has experienced ongoing hearing loss symptoms since his service.  While the Board finds this evidence to be credible, the Board finds that it is outweighed by the VA examiner's evidence that (1) the objective audiological examinations indicate that the Veteran's left ear hearing loss was not aggravated during his service and (2) medical research shows that acoustic trauma is immediate and not progressive.  The fact that the Veteran has experienced left ear hearing loss since service does not alone support a relationship to in-service noise exposure when the evidence shows that such hearing loss pre-existed and was not aggravated by his service, as discussed above. 

The Board also notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his pre-existing left ear hearing loss was aggravated during or by his service, since this is a medical determination that is too complex to be made based on mere lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported lay opinion that his pre-existing hearing loss was aggravated by in-service acoustic trauma, by itself, does not sustain the claim.  See id.  

Moreover, as discussed above, his statements are outweighed by the findings to the contrary by the VA audiologists who rendered opinions in this case, as they are medical professionals who considered his statements and the pertinent evidence of record and found against a relationship to his service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In sum, the preponderance of the evidence shows that the Veteran's left ear hearing loss pre-existed his service and was not aggravated by his service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, the preponderance of the evidence is against his claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to service connection for left ear hearing loss is denied.


REMAND

Unlike the claim for left ear hearing loss, the September 2010 VA examination report and January 2014 addendum opinion are insufficient to make an informed decision on the right ear hearing loss claim.  

As discussed above, the Court held in Hensley that puretone thresholds above 20 decibels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The entrance examination and separation examination report reflect that the Veteran had puretone thresholds in the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
ENTRANCE REPORT
15
5
5
15
15
SEPARATION REPORT
20
20
15
25
25

These results show the Veteran had normal hearing acuity in his right ear when he entered service, but that his hearing was no longer within normal limits by the time he separated from service.  More specifically, at separation, he had puretone threshold levels in his right ear above 20 decibels at 3000 and 4000 Hertz.  Despite this, the January 2014 addendum opinion states there was no hearing loss in the Veteran's right ear while in service.  Since puretone thresholds above 20 decibels at 500, 1000, 2000, 3000 and/or 4000 Hertz indicate some hearing loss under Hensley, and the Veteran had puretone threshold levels in his right ear above 20 decibels at 3000 and 4000 Hertz at separation, another medical opinion is needed to reconcile the fact that that the Veteran had some hearing loss in his right ear at the time of separation with the finding in the January 2014 VA opinion that hearing loss was not present at separation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran should also be provided another opportunity to submit, or request VA to obtain on his behalf, any relevant private or VA treatment records pertaining to his right ear hearing loss.

Accordingly, this right ear hearing loss portion of the claim is REMANDED for the following additional development and consideration:

1.  Request that the Veteran identify any relevant treatment records pertaining to his right ear hearing loss.  Then take appropriate steps to secure copies of any treatment records he identifies that are not currently in the claims file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2.  Then return the file to the clinician who provided the January 2014 addendum opinion for clarification and further opinion, as discussed below.  The entire claims file and a copy of this REMAND must be made available to this evaluating clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render this supplemental opinion.

If the clinician who wrote the January 2014 addendum opinion is unavailable, for whatever reason, the clarification and further opinion may be rendered by someone else - provided of course they, too, have the necessary qualifications to comment.

The clinician, whoever designated, must render an opinion as to the following:

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss - that is, even if not sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Therefore, the Veteran had some degree of hearing loss in his right ear at separation from service since his separation examination shows that he had puretone threshold levels in his right ear above 20 decibels in the 3000 and 4000 Hertz frequencies.  So reconcile this fact that he had some hearing loss in his right ear at the time of his separation from service, according to Hensley, with the contrary finding in the January 2014 addendum opinion that hearing loss was not incurred during service in the right ear (or, in other words, the finding that the Veteran's right ear had normal hearing at the time of his separation from service).

It is essential the examiner provide explanatory rationale.  


3.  Review this additional opinion to ensure it addresses this discrepancy between the holding in Hensley and what was concluded in the prior January 2014 addendum report.

4.  Then readjudicate this remaining portion of the claim (for right ear hearing loss, specifically) in light of this and all other additional evidence.  If this portion of the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining portion of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


